                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

AFM                                               271 Cadman Plaza East
F. #2016R02228                                    Brooklyn, New York 11201



                                                  January 15, 2020


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:      United States v. Aleksandr Zhukov
                       Criminal Docket No. 18-633 (ERK)

Dear Mr. Frisch:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure, consisting of the following material:

                    • ZHU000589-ZHU000646 – Draft translations of notes from the
                      defendant’s iCloud account;
                    • ZHU000647-ZHU000702 –Draft translations of images from the
                      defendant’s iCloud account;
                    • ZHU000703-ZHU000813– Translations of records relating to an
                      account controlled by the defendant at PNB Bank in Latvia, produced
                      in their original form today at ZHU003998-ZHU004132;
                    • ZHU003284-ZHU003547 – Translation of records from Çeska
                      Sporitelna bank in the Czech Republic, relating to an account
                      controlled by the defendant, produced in their original form on
                      December 11, 2019 with Bates number ZHU000300;
                    • ZHU003998-ZHU004178 – Records relating to an account controlled
                      by the defendant at PNB Bank in Latvia; and
                    • ZHU0004179 – Records produced by Interactive Brokers with respect
                      to an account owned by the defendant.

              The following material produced under cover of this letter is designated
sensitive discovery material pursuant to the protective order issued by the Court on July 31,
2019.
                • ZHU003548-ZHU003624 – Chat records produced by Google with
                  respect to a co-conspirator of the defendant(“Co-conspirator-1”);
                • ZHU000312-ZHU000351 – Draft translations of emails and chats from
                  Co-conspirator-1’s Google accounts;
                • ZHU000352-ZHU000588 – Draft translations of emails from the
                  Google account of a co-conspirator of the defendant(“Co-conspirator-
                  2”);
                • ZHU000814-ZHU003283 – Records produced by Wells Fargo; and
                • ZHU003625-ZHU003997 – Records produced by Citibank

             The government also requests reciprocal discovery from the defendant.

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:      /s/ Alexander Mindlin
                                                Alexander Mindlin
                                                Assistant U.S. Attorney
                                                (718) 254-6433

Enclosures

cc:   Clerk of the Court (ERK) (by ECF) (without enclosures)




                                            2
